   




EXHIBIT 10.2




EQUITY PLEDGE AGREEMENT




This Equity Pledge Agreement (this “Agreement”) is entered into by and among the
following parties on August 8, 2019:




(1)

Shanghai Cangyun Management Consulting Co., Ltd.  (“Pledgee”), a wholly foreign
owned enterprise registered in Shanghai, People’s Republic of China (“PRC”) with
its address at Room 3166, 3rd Floor, Building 6, No. 1328, Yixian Road, Baoshan
District, Shanghai, PRC;




(2)

Xingtao ZHOU (ID Card No.: 【510106197905196219】) (“Pledgor A”), a PRC citizen
with an address at 【No. 2, unit 4, building 8, no. 8, chandian zi youmiao road,
jinniu district, chengdu】, PRC;




(3)

Wei WANG (ID Card No.: 【110103197902030930】) (“Pledgor B”), a PRC citizen with
an address at 【No. 14, lane 1, dongxiao city, chongwen district, Beijing】, PRC;
and




(4)

Yaqin FU (ID Card No.: 【650204196402220028】) (“Pledgor C”, together with Pledgor
A and Pledgor B, “Pledgors” and each, a “Pledgor” ), a PRC citizen with an
address at 【No. 88, lane 7171, shenjiang road, pudong new area, Shanghai】, PRC.




Pledgee and Pledgors are hereinafter jointly referred to as the “Parties” and
individually, as a “Party”.  Each of Pledgors’ obligations under this Agreement
shall be joint and several.




Whereas:




(A)

Pledgor A, Pledgor B and Pledgor C are all of the registered shareholders of
Hainan Cangbao Tianxia Cultural Relic Co., Ltd., Cangbao
Tianxia（Shanghai）Cultural Relic Co., Ltd.The former limited liability company
registered in Hainan, PRC with its address at Room 609, 6th Floor, Shengda
Plaza, No. 61, Guoxing Ave. Meilan District, Haikou City, Hainan Province, PRC,
the later limited liability company registered in shanghai,PRC with its address
at room 169, area C, 5th floor, building 1, no.6 kangye road, zhujiajiao town,
qingpu district,hereinafter both of them referred to as “Domestic Company”), and
respectively hold 56%, 24% and 20% of the equity interests in the two Domestic
Companys.  The equity structure of Domestic Company as of the date of execution
of this Agreement is set forth in Appendix I.




(B)

Pursuant to a Call Option Agreement dated as of August 8, 2019 between the
Pledgee and the Pledgors (hereinafter, the “Option Agreement”), the Pledgors
have agreed, subject to PRC law, to transfer part or all of the equity interests
of





--------------------------------------------------------------------------------

 




Domestic Company to the Pledgee and/or any other entity or individual designated
by the Pledgee at the request of the Pledgee.




(C)

Pursuant to a Proxy Agreement dated as of August 8, 2019 among the Pledgee, the
Pledgors and the Domestic Company (hereinafter, the “Proxy Agreement”), the
Pledgors had irrevocably appointed the Pledgee as proxy and vested the Pledgee
with full power to exercise on their behalf all of their shareholders’ voting
rights in respect of Domestic Company.




(D)

As security for performance by the Pledgors of the Contract Obligations (as
defined below) and discharge and satisfaction of the Secured Debts (as defined
below), the Pledgors agree to pledge all of their equity interests in the
Domestic Company to the Pledgee and grants the Pledgee the right to repayment in
first priority on and subject to the terms of this Agreement.




Therefore, the Parties enter into this Agreement as follows upon friendly
negotiation:




1.

Definitions




1.1

Unless the context otherwise requires, the following terms in this Agreement
shall have the following meanings:




“Breaching Event” shall mean any breach by any of the Pledgors of any of his
Contract Obligations (as defined below).




“Contract Obligations” shall mean all contractual obligations of the Pledgors
under the Option Agreement and the Proxy Agreement; and all contractual
obligations of the Pledgors under this Agreement.




“Pledged Equity” shall mean all of the equity interests in Domestic Company
which are legally owned by the Pledgors as of the effective date hereof and are
to be pledged to the Pledgee pursuant to the provisions hereof as the security
for the Secured Debts (as defined below).




“PRC Law” shall mean the then valid laws, administrative regulations,
administrative rules, local regulations, judicial interpretations and other
binding regulatory documents of the PRC.




“Secured Debts” shall mean all direct, indirect and consequential losses and
losses of foreseeable profits suffered by Pledgee due to any Breaching Event of
any of the Pledgors; and all fees incurred by Pledgee for the enforcement of the
Contract Obligations of the Pledgors.




“Transaction Agreements” shall mean the Option Agreement and the Proxy
Agreement.








2




--------------------------------------------------------------------------------

 




1.2

The references to any PRC Law herein shall be deemed:




(1)

to include references to the amendments, changes, supplements and reenactments
of such law, irrespective of whether they take effect before or after the
formation of this Agreement; and




(2)

to include references to other decisions, notices or regulations enacted in
accordance therewith or effective as a result thereof.




1.3

Unless otherwise stated in the context herein, all references to an Article,
clause, item or paragraph shall refer to the relevant article, clause, item or
paragraph of this Agreement.




2.

Equity Pledge




2.1

Pledgors shall have been registered at the local branch of State Administration
for Industry and Commerce (hereinafter, “SAIC”) as the shareholders of the
Domestic Company holding their respective proportions of equity interests in the
Domestic Company as set forth in Appendix I above and hold such equity interests
free and clear of encumbrances.




2.2

The Pledgors hereby undertake that they will be responsible for, recording the
equity pledge arrangement hereunder (hereinafter, the “Equity Pledge”) on the
shareholder register of Domestic Company on the date hereof, and will use their
best endeavors to register the Equity Pledge with SAIC.




2.3

During the term of this Agreement, the Pledgee shall not be liable in any way
for impairment in value of the Pledged Equity, nor shall Pledgors have any right
to make any claims against Pledgee for such impairment in value, except where
such impairment in value is directly caused by Pledgee’s willful misconduct or
gross negligence.




2.4

Subject to Article 2.3 above, in case of any actual or potential impairment in
value of the Pledged Equity, the Pledgee may request the Pledgors to provide
additional guarantees or security to secure the Contract Obligations and the
Secured Debts.  If the Pledgors fail to comply with the said request to the
satisfaction of the Pledgee, the Pledgee may in its discretion dispose of the
Pledged Equity on behalf of the Pledgors, and apply the proceeds from such sale
towards payment of the Secured Debts, or may deposit such proceeds to the local
notary institution where the Pledgee is domiciled (any fees incurred in relation
thereto shall be borne by the Pledgors).




2.5

Upon the occurrence of any Breaching Event, the Pledgee shall have the right to
dispose of the Pledged Equity in the manner set forth in Article 4 hereof.








3




--------------------------------------------------------------------------------

 




2.6

Without the prior written consent of the Pledgee, the Pledgors shall not
increase the registered capital of Domestic Company by contributing additional
capital, or allowing any third party to contribute additional capital, to
Domestic Company.




2.7

Without the prior written consent of the Pledgee, the Pledgors shall not pass
any shareholders’ resolution to by any other means permit the Domestic Company
to declare or distribute any dividends or profits.




2.8

Without the prior written consent of the Pledgee, the Pledgors shall not enter
into any transactions with Domestic Company.




3.

Release of Pledge




Upon full and complete performance by relevant Pledgors of all of their Contract
Obligations or the full discharge and satisfaction of the Secured Debts, the
Pledgee shall, at the request of the Pledgors, release the pledge, and shall
cooperate with relevant Pledgors to go through the formalities to cancel the
record of the Equity Pledge in the shareholder register of Domestic Company, and
all expenses reasonably incurred in connection with such release shall be borne
by the Pledgors.




4.

Disposal of the Pledged Equity




4.1

The Pledgors and the Pledgee hereby agree that, upon the occurrence of any
Breaching Event, the Pledgee shall have the right to exercise, upon giving
written notice to Pledgors, all of the rights and powers enjoyed by them under
PRC Law, the Transaction Agreements and the terms hereof, including but not
limited to being repaid in priority with proceeds from the sale of the Pledged
Equity. The Pledgee shall not be liable for any loss as the result of their
reasonable exercise of such rights and powers.




4.2

The Pledgee shall have the right to designate in writing its legal counsel or
other agents to exercise on its behalf any and all rights and powers referred to
above, and the Pledgors shall not raise any objection thereto.




4.3

The reasonable costs incurred by the Pledgee in connection with its exercise of
any and all rights and powers set out above shall be borne by the Pledgors, and
the Pledgee shall have the right to deduct the costs actually incurred from the
proceeds that they acquire from the exercise of its rights and powers.




4.4

The proceeds that the Pledgee acquire from the exercise of its rights and powers
shall be applied in the following order of priority:




(1)

first, to pay any cost incurred in connection with the disposal of the Pledged
Equity and the exercise by the Pledgee of its rights and powers (including
remuneration paid to its legal counsels and agents);








4




--------------------------------------------------------------------------------

 




(2)

second, to pay any taxes and levies payable for the disposal of the Pledged
Equity (for the avoidance of doubt, such taxes do not include any income tax);
and




(3)

third, to repay the Pledgee for the Secured Debts.




Any proceeds remaining after payment of the above amounts shall be returned to
the Pledgors or other persons entitled thereto according to relevant laws and
regulations or deposited with the local notary institution where the Pledgee is
domiciled (any fees incurred in relation thereto shall be borne by the
Pledgors).




5.

Continuity and No Waiver




The Equity Pledge hereunder is a continuous security, and will continue to be
valid until the full performance of the Contract Obligations or the full
discharge and satisfaction of the Secured Debts.  Neither exemption or grace
period granted by the Pledgee to the Pledgors in respect of any breach, nor
delay by the Pledgee in exercising any of its rights under the Transaction
Agreements and this Agreement, shall affect the rights of the Pledgee under this
Agreement, relevant PRC Law and the Transaction Agreements, the rights of the
Pledgee to demand at any time thereafter the strict performance of the
Transaction Agreements and this Agreement by the Pledgors or the rights the
Pledgee may be entitled to due to any subsequent breach by the Pledgors of their
obligations under the Transaction Agreements and/or this Agreement.




6.

Representations and Warranties




6.1

As of the date of this Agreement and during the term of this Agreement through
the date of termination or expiration of this Agreement, Pledgors hereby
represent and warrant as follows:




(a)

Each of the Pledgors is a PRC citizen with power and capacity to execute and
perform his obligations under this Agreement.




(b)

The execution and performance of this Agreement by the Pledgors do not violate
any laws and regulations or government approvals, authorizations, notices or
other governmental documents having binding effect on or affecting Pledgors, nor
do they violate any agreements between Pledgors and any third party or any
covenants made to any third party.




(c)

This Agreement constitutes the lawful, valid and enforceable obligations of the
Pledgors.




(d)

All reports, documents and information provided by the Pledgors to the Pledgee
are true, correct and accurate in all material respects.








5




--------------------------------------------------------------------------------

 




(e)

The Pledgors constitute the only legal owners of the Pledged Equity, with no
existing dispute concerning the ownership of the Pledged Equity.  Except for the
restrictions imposed by the Transaction Agreements and this Agreement, the
Pledgors have the right to dispose of the Pledged Equity or any part thereof.




(f)

Except for the encumbrance set on the Pledged Equity hereunder and the rights
set forth under the Transaction Agreements, there is no other encumbrance or
third party interest over the Pledged Equity.




(g)

The Pledged Equity is capable of being pledged or transferred according to PRC
Law, and the Pledgors have the full right and power to pledge the Pledged Equity
to the Pledgee according to this Agreement.




(h)

Any consent, permission, waiver or authorization by any third person, or any
approval, permission or exemption by any government authority, or any
registration or filing formalities with any government authority to be effected
or obtained in respect of the execution and performance hereof and the creation
of the Equity Pledge hereunder have been handled or obtained, and will be fully
effective during the term of this Agreement.




(i)

The pledge hereunder constitutes a first pledge on the Pledged Equity.




(j)

All taxes and fees payable in connection with the acquisition of the Pledged
Equity have already been paid in full by the Pledgors.




(k)

There is no pending or, to the knowledge of the Pledgor, threatened litigation,
legal process or demand by any court or any arbitral tribunal against each
Pledgor, or his property, or the Pledged Equity, nor is there any pending or, to
the knowledge of the Pledgor, threatened litigation, legal process or demand by
any government authority or any administration authority against each Pledgor,
or its property, or the Pledged Equity, which would have a material adverse
effect on the economic status of each Pledgor or his capability to perform the
obligations hereunder and the Contract Obligations or to discharge and satisfy
the Secured Debts.




6.2

As of the date of this Agreement and during the term of this Agreement through
the date of termination or expiration of this Agreement, Pledgee hereby
represents and warrants as follows:




(a)

Pledgee is a Sino-foreign equity joint venture enterprise duly registered and
existing under PRC Law.




(b)

Pledgee has the power to execute and perform its obligations under this
Agreement.  The execution and performance of this Agreement by





6




--------------------------------------------------------------------------------

 




Pledgee is in compliance with the articles of association or other
organizational documents of Pledgee, and Pledgee has obtained all necessary and
appropriate approvals and authorizations for the execution and performance of
this Agreement.




(c)

This Agreement shall constitute lawful, valid and enforceable obligations of the
Pledgee.




7.

Undertakings by the Pledgors




The Pledgors hereby undertake to the Pledgee as follows:




(a)

Without the prior written consent by the Pledgee, the Pledgors shall not
establish or permit to establish any further pledge or any other encumbrance on
the Pledged Equity. Any pledge or other encumbrance on all or part of the Pledge
Property without such prior written consent shall be null and void.




(b)

Without having the Pledgee’s prior written consent, the Pledgors shall not
transfer the Pledged Equity, and any attempt by the Pledgors to transfer the
Pledged Equity shall be null and void.  The proceeds from the transfer of the
Pledged Equity by the Pledgor shall be used to repay to the Pledgee in advance
the Secured Debts or submit the same to the third party agreed with the Pledgee.




(c)

The Pledgors shall promptly notify the Pledgee of any litigation, arbitration,
claim or other proceedings which may adversely affect the interest of the
Pledgors or the Pledgee under the Transaction Agreements and hereunder or in
respect of the Pledged Equity, and shall take all reasonable measures to defend
such proceedings and protect the interest of the Pledgee in the Pledged Equity.




(d)

The Pledgors shall not take or permit any act or action which may adversely
affect the interest of the Pledgee under the Transaction Agreements and
hereunder or in respect of the Pledged Equity.




(e)

The Pledgors shall, within the first month of each calendar quarter, provide the
financial statements, including (but not limited to) the balance sheet, the
profit statement and the cash flow statement of Domestic Company for the
previous calendar quarter.




8.

Change of Circumstances




As supplement and subject to compliance with other terms of the Transaction
Agreements and this Agreement, the event of any promulgation or change of any
PRC Law, regulations or rules, or change in interpretation or application of
such laws, regulations and rules, or the change of the relevant registration
procedures which causes the Pledgee to believe that it will be illegal or in
conflict with such laws, regulations or rules to further maintain the
effectiveness of this Agreement and/or dispose of the





7




--------------------------------------------------------------------------------

 




Pledged Equity in the manner provided herein, the Pledgors shall, at the written
direction of the Pledgee and in accordance with the reasonable request of the
Pledgee, promptly take all actions and/or execute any agreement or other
document, in order to:




(1)

keep this Agreement valid and effective;




(2)

facilitate the disposal of the Pledged Equity in the manner provided herein;
and/or




(3)

maintain or realize the intention or the security established hereunder.




9.

Effectiveness and Term of the Agreement




9.1

This Agreement shall become effective when the Equity Pledge hereunder has been
legally recorded in the shareholders’ register of Domestic Company.  The
Pledgors shall provide the registration certification of the Equity Pledge being
recorded in the shareholders’ register to the Pledgee in a manner satisfactory
to Pledgee.




9.2

This Agreement shall continue to be valid until the full performance of the
Contract Obligations or the full discharge and satisfaction of the Secured
Debts.




10.

Notices




All notices, claims, certificates, requests, demands and other communications
under this Agreement shall be made in writing and shall be delivered to either
Party hereto by hand or sent by facsimile, or sent, postage prepaid, by
reputable overnight courier services at the following addresses (or at such
other address for such Party as shall be specified by like notice), and shall be
deemed given when so delivered by hand, or if sent by facsimile, upon receipt of
a confirmed transmittal receipt, or if sent by overnight courier, five (5) days
after delivery to or pickup by the overnight courier service:




If to Pledgee Shanghai Cangyun:

Shanghai Cangyun Management Consulting Co., Ltd.




Address:

Room 3166, 3rd Floor, Building 6, No. 1328, Yixian Road, Baoshan District,
Shanghai, PRC

Telephone:

【15880203378】

Email:

【martin5033@126.com】

Attention:

【Tsang Yung Lap】




with copies (which shall not constitute notice) to:




Beijing yingke (guangzhou) law firm

Email:

563254315@qq.com

Attention:

Zhiquan Chen








8




--------------------------------------------------------------------------------

 




If to Pledgor A:

Xingtaoi ZHOU




Address:  

【No. 2, unit 4, building 8, no. 8, chandian zi youmiao road, jinniu district,
chengdu】

Telephone:

【15384445544】

Email:  

【15884445544@163.com】




If to Pledgor B:

Wei WANG




Address:  

【No. 14, lane 1, dongxiao city, chongwen district, Beijing】

Telephone:

【13828776181】

Email:

【1207982029@qq.com】




If to Pledgor C:

Yaqin Fu




Address:  

【No. 88, lane 7171, shenjiang road, pudong new area, Shanghai】

Telephone:

【13020141771】

Email:

【2448892378@qq.com】




11.

Confidentiality




The Parties acknowledge and confirm that any oral or written information
exchanged among them with respect to this Agreement constitutes confidential
information.  The Parties shall maintain the confidentiality of all such
information.  Without the prior written consent of the Party who had provided
such information, none of the Parties shall disclose any confidential
information to any third party, except in the following circumstances: (a) such
information is or comes into the public domain (through no fault or disclosure
by the receiving party); (b) information disclosed as required by applicable
laws or rules or regulations of any stock exchange; or (c) information required
to be disclosed by any Party to its legal or financial advisors regarding the
transactions contemplated hereunder, and such legal or financial advisors are
also bound by duties of confidentiality similar to the duties set forth in this
Article.  Disclosure of any confidential information by the staff or employee of
any Party shall be deemed as disclosure of such confidential information by such
Party, for which the Party shall be held liable for breach of this Agreement.
 This Article shall survive the termination of this Agreement for any reason.




12.

Applicable Law and Dispute Resolution




12.1

The formation, effect, interpretation, performance, amendment, termination and
dispute resolution of this Agreement shall be governed by PRC laws.








9




--------------------------------------------------------------------------------

 




12.2

Any dispute arising from the interpretation and performance of this Agreement
shall first be resolved through friendly consultations by the Parties.  If the
dispute fails to be resolved within thirty (30) days after one Party gives
notice requesting consultations to the other Party, either Party may submit such
dispute to China International Economic and Trade Arbitration Commission
(hereinafter, the “CIETAC”) for arbitration in Shanghai in accordance with the
then effective arbitration rules of the CIETAC.  The arbitration panel shall
consist of three (3) arbitrators who may or may not be on the CIETAC’s list of
arbitrators, of which one arbitrator shall be selected by the Pledgee and one
arbitrator shall be jointly selected by the Pledgors. The third arbitrator, who
shall be the chairman of the arbitration panel, shall be jointly selected by the
two arbitrators selected by the Parties and shall not be a citizen of the United
States or the PRC, shall be fluent in both English and Chinese and shall have
expertise in the area of the dispute.  The arbitration award shall be final and
binding on all Parties.




12.3

During the existence of any dispute, the Parties shall continue to exercise
their remaining respective rights, and fulfill their remaining respective
obligations under this Agreement, except insofar as the same may relate directly
to the matters in dispute.




13.

Miscellaneous




13.1

The Pledgee may, upon notice to the Pledgors but without Pledgors’ consent,
assign Pledgee’s rights and/or obligations hereunder to any third party.  The
Pledgors may not, without the Pledgee’s prior written consent, assign any of the
Pledgors’ rights, obligations and/or liabilities hereunder to any third party.
 Successors or permitted assignees (if any) of the Pledgors shall be bound by,
and continue to perform, the obligations of the Pledgors under this Agreement. 




13.2

The amount of Secured Debts determined by the Pledgee in exercising its rights
over the Pledged Equity in accordance with the provisions contained herein shall
be conclusive evidence of the amount of the Secured Debts hereunder.




13.3

This Agreement is made in five (5) originals in both English and Chinese.  Each
Party shall keep one (1) original of each language version.  The remaining one
(1) original shall be submitted to SAIC for registration of the Equity Pledge
hereunder.  The two language versions shall be equally valid. In the event that
there is any discrepancy between the Chinese and English versions, the
arbitration panel as constituted pursuant to Article 12.2 shall decide which
version more accurately reflects the true intention of the Parties.




13.4

This Agreement may not be amended or modified in any manner except by an
instrument in writing signed by the Parties hereto.




13.5

No waiver of any provision of this Agreement shall be effective unless made in
writing and signed by the Parties.  The waiver by any Party of a breach of any





10




--------------------------------------------------------------------------------

 




provision of this Agreement shall not operate or be construed as a waiver of any
preceding or succeeding breach and no failure by either Party to exercise any
right or privilege hereunder shall be deemed a waiver of such Party’s rights or
privileges hereunder or shall be deemed a waiver of such Party’s rights to
exercise the same at any subsequent time or times hereunder.




13.6

If any provision of this Agreement is deemed or becomes invalid, illegal or
unenforceable, such provision shall be construed or deemed amended to conform to
applicable laws so as to be valid and enforceable; or, if it cannot be so
construed or deemed amended without materially altering the intention of the
Parties, it shall be stricken and the remainder of this Agreement shall remain
in full force and effect.




13.7

Upon the execution of this Agreement, each of the Pledgors shall respectively
enter into a power of attorney (hereinafter the “Power of Attorney”) to
authorize a person acceptable to Pledgee to sign, on behalf of such Pledgor and
according to this Agreement, any and all legal documents necessary for the
exercise of the Pledgee’s rights hereunder.  Such Power of Attorney shall be
delivered to Pledgee and Pledgee may, at any time if necessary, require the
Pledgors to respectively execute multiple copies of the Power of Attorney and
deliver the same to the relevant government authority.




13.8

Each Party shall use its commercially reasonable efforts to do and perform, or
cause to be done and performed, all such further acts and things and shall
execute and deliver all such other agreements, certificates, instruments and
documents as may be necessary or desirable to give effect to the terms and
intent of this Agreement and any ancillary documents.










**REMAINDER OF PAGE INTENTIONALLY LEFT BLANK**








11




--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, this Agreement has been executed by the duly authorized
representatives of the Parties as of the date first above written.







Pledgee:

Shanghai Cangyun Management Consulting Co., Ltd.  (seal)




By:

/s/ Yung Lap Tsang




Title:

________________________










Pledgor A:

Xingtao ZHOU  /s/ Xingtao ZHOU







Pledgor B:

Wei WANG  /s/ Wei WANG







Pledgor C:

Yaqin Fu  /s/ Yaqin Fu























































[Execution Page of Equity Pledge Agreement Dated __8 August_, 2019]

















12




--------------------------------------------------------------------------------

   




Appendix I




Basic Information of the Domestic Company




Company Name:

Hainan Cangbao Tianxia Cultural Relic Co., Ltd.




Registered Address:

Room 609, 6th Floor, Shengda Plaza, No. 61, Guoxing Ave. Meilan District, Haikou
City, Hainan Province,




Registered Capital:

RMB 10,000,000




Equity Structure:

Xingtao ZHOU  – 56%

Wei WANG – 24%

Yaqin FU – 20%








--------------------------------------------------------------------------------

   




Company Name:

Cangbao Tianxia（Shanghai）Cultural Relic Co., Ltd.




Registered Address:

Room 169, area C, 5th floor, building 1, no.6 kangye road, zhujiajiao town,
qingpu district,Shanghai City




Registered Capital:

RMB 33,000,000




Equity Structure:

Xingtao ZHOU  – 56%

Wei WANG – 24%

Yaqin FU – 20%






